Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 11, 2018

                                            No. 04-18-00462-CV

                                       IN RE David RODRIGUEZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

         On July 9, 2018, relator filed a petition for writ of mandamus and a motion for
emergency stay. After considering the petition, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). Relator’s motion for emergency stay is also DENIED. The court’s opinion will issue at
a later date.

           It is so ORDERED on July 11, 2018.

                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-07502, styled In the Matter of the Marriage of Angelic Rodriguez
and David Rodriguez, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonia
Arteaga presiding.